TO BE PUBLISHED




               Supreme Court of Kentucky
                                2019-SC-0334-KB



ERIC CHARLES DETERS                                                       MOVANT



V.                            IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                            RESPONDENT



                             OPINION AND ORDER

      By rule, an attorney’s suspension for 180 days or less in a disciplinary

case expires by its own terms unless Bar Counsel files an opposition to

termination of suspension. In the event of filed opposition, the applicant bears

the burden of proof by clear and convincing evidence that he or she possesses

the requisite character, fitness, and moral qualification for readmission. In

this instance, the issue we must determine is whether Eric Charles Deters1

satisfied his burden of proof such that the Kentucky Office of Bar Admissions’

Character and Fitness Committee and the Kentucky Bar Association Board of

Governors, both by unanimous votes, erred in their determinations to deny




      1 Deters’ bar roster address is 5247 Madison Pike, Independence, Kentucky

40151. His KBA member number is 81812.
Deters’ application for reinstatement.2 We hold that they did not err, and we

therefore likewise deny his application.

                     I.     Facts and Procedural Background

       In 2012, we upheld the Board’s recommendation to suspend Deters for

61 days. Ky. Bar Ass’n v. Deters, 360 S.W.3d 224, 226 (Ky. 2012).3 We

granted Deters’ application for reinstatement notwithstanding Bar Counsel’s

objection and the Board’s recommended disapproval. Deters v. Ky. Bar Ass’n,

408 S.W.3d 71, 72 (Ky. 2012).4 The following year, 2013, we upheld the

Board’s recommended 60-day suspension of Deters. Ky. Bar Ass’n v. Deters,

406 S.W.3d 812, 822 (Ky. 2013).5 Deters’ law license has remained suspended



       2As will be recounted, infra, Deters’ application was before both entities twice.
Each time, the votes to recommend denial were unanimous. At Deters’ initial hearing
before the Committee, three of five members participated, one recused and one was
absent. At his second hearing before the Committee, six of seven members
participated with the same member recused. However, due to turnover in the
membership, the Committee had four new members. In other words, seven different
individuals voted that Deters failed to meet his burden of proof. A similar analysis
holds for the Board. Following its first hearing, the vote was 15-0; after the second,
17-0. Due to turnover in membership, twenty-seven individuals heard all or part of
the case. All twenty-seven voted that Deters had failed to satisfy his burden of proof.
       3Discipline was imposed for three separate cases in which Deters was
sanctioned for (a) making a statement that he knows to be false or with reckless
disregard as to truth or falsity concerning the qualifications or integrity of a judge; (b)
making a false statement of law or fact to a tribunal; (c) improperly soliciting
professional employment from a potential client; and (d) failing to refund an unearned
fee. 360 S.W.3d at 230-32.
       4 The Committee recommended approval of reinstatement with conditions. 408
S.W.3d at 72. The Board, however, recommended disapproval because it found Deters
had failed to prove his conduct while suspended “showed him worthy of the trust and
confidence of the public or that he appreciated the wrongfulness of his misconduct,
was contrite and had rehabilitated himself.” Id.
       5  Discipline was imposed for two separate cases in which Deters was sanctioned
for (a) three counts of dishonesty or making false statements: and (b) one count of a
Kentucky Rule of Civil Procedure (CR) 11 violation. 406 S.W.3d at 820-21.

                                             2
since 2013. These violations were not, however, Deters’ sole disciplinary

actions. We similarly upheld additional 60-day suspensions for violations

which occurred prior to 2013. Deters v. Ky. Bar Ass’n, 484 S.W.3d 299 (Ky.

2016);6 Ky. Bar Ass’n v. Deters, 465 S.W.3d 30 (Ky. 2015).7

       In our 2015 opinion, we noted Deters’ “various violations stemming from

his aggressive litigation strategy[,]” and stated “[w]e would be remiss if we did

not mention Deters's lengthy disciplinary history—the vast majority of which is

a direct result of his aggressive litigation strategy or conduct similar to the

conduct at issue here.” 465 S.W.3d at 35.

       On May 25, 2016, Deters filed his current application for reinstatement.

By his computation, his most recent suspension terminated on May 17, 2016.

Deters had filed a reinstatement application in 2013, as to which the Office of

Bar Counsel had filed an objection to automatic reinstatement based on

pending disciplinary cases. The record discloses interviews with federal and

state judges in Northern Kentucky and lawyers in that area who held an

overwhelmingly negative opinion of Deters and the manner in which he

practiced law. When those interviews were disclosed to Deters, he withdrew



       6  Discipline was imposed for two separate cases in which Deters was sanctioned
for (a) threatening disclosure of confidential client information; (b) unauthorized
practice of law (in another jurisdiction (Indiana)); (c) failing to maintain advance fee in
a proper escrow account; and (d) acknowledging probable cause of violation of rules
regarding diligence, communication and declining or terminating representation. 484
S.W.3d at 300-01.
       7   Discipline was imposed for two separate cases in which Deters was sanctioned
for (a) filing pleadings “not well grounded in fact nor . . . warranted by existing law” in
violation of CR 11 and constituting conduct against frivolous or unsubstantiated
filings; and (b) similar actions which had been sanctioned in federal court.

                                            3
his application in 2014. Bar Counsel reaffirmed its objection to Deters’

automatic reinstatement in May 2016. The Committee conducted an

investigation and held a formal hearing in November 2018.8 The Committee

then issued on February 22, 2019, a 65-page Findings of Fact, Conclusions of

Law and Recommendation to deny Deters’ application. The Board, under SCR9

3.510(3), reviewed the record and, in June 2019, similarly recommended

denying the application. Thereafter, we reviewed the application and record.

Rather than approving or disapproving the Board’s recommendation, by Order

entered December 19, 2019, we directed Deters to undergo a full psychological

examination by one of three predetermined licensed psychologists, and further

set forth time parameters for additional hearings. Importantly, we stated:

      2.     Within sixty (60) days of the evaluation, Deters shall obtain
      from the chosen provider a report of the provider’s opinions and
      shall provide a copy of said report to his counsel and counsel for the
      Committee. Said report shall include but shall not be limited to an
      opinion on whether Deters possesses the ability to comply with our
      ethical rules.




        8 Deters complains about the length of time between his filing his application

for reinstatement and the Committee’s hearing, a period of 2½ years. Deters perhaps
would have a valid point, IF he had completely disengaged from legal matters. The
record, however, discloses that he did not. He continued to act in almost every regard
as a practicing attorney in Northern Kentucky and Ohio with the exception of not
standing in front of a judge or jury. The Committee was well within its duties to fully
investigate Deters’ activities. Even were we to acknowledge the Committee’s
investigatory period appears longer than reasonably necessary, Deters has not been
the only applicant to endure such a delay. See Lococo v. Ky. Bar Ass’n, 2020-SC-
0543-KB, 2021 WL 1685691 at *1 (Ky. Apr. 29, 2021) (delay of two years, one month
between filing and formal hearing). No rule, however, permits reinstatement due to an
inordinate delay in the Committee’s hearing schedule.
      9   Kentucky Rules of Supreme Court.

                                           4
      3.      Within ninety (90) days of the receipt of the report, the
      Committee shall conduct a new hearing on all issues relevant to
      Deters’ application for reinstatement.

      Deters chose Dr. Paul Anthony Ebben as his provider. Dr. Ebben’s

report is in the record, and in his Forensic Opinion, Dr. Ebben stated the

following:

         Mr. Deters and the undersigned had a fairly thorough discussion
      with regard to the difference between a person's “capacity” to follow
      rules and a person's “willingness” to follow rules, as there does not
      appear to be any limitation in his “capacity” to follow roles as he is
      an intelligent man who does not have a clear diagnosable mental
      health condition, who does not abuse substances, and who does not
      have neurocognitive issues that would impair functioning, so the
      real issue is whether he is “willing” to follow rules, which is entirely
      up to him and fully under his control. Mr. Deters expressed an
      understanding of the difference between “capacity” and
      “willingness,” and should he be allowed the opportunity to practice
      law again, he is confident he will be able to control his passion and
      zealous propensities and follow all ethical guidelines because he
      does not want to go through this kind of ordeal again.

          So to address the Supreme Court’s question, it is the
      undersigned’s opinion and conclusion, within reasonable
      psychological certainty, based on the information provided, that Mr.
      Deters does, in fact, possess the “capacity” to follow all legal and
      ethical guidelines relevant and pertinent to the practice of law in the
      state of Kentucky, but as far as his willingness to do so, that remains
      to be seen, as he has not practiced law in quite some time. To his
      credit, Mr. Deters did acknowledge some wrongdoing, he engaged in
      unprofessional conduct, a violation of ethical rules, and he knows
      he has to modulate his behavior, and he is willing to do so. On the
      other hand, Mr. Deters also continues with a defensive stance, he
      believes he has done nothing truly wrong, so that leads the
      undersigned to believe that there will be times when his perception
      of an issue is different from others (even the masses), so future
      behavior is best understood and predicted in terms of one's past
      behavior (most importantly, recent past behavior). Not unlike
      predicting weather, it is much more accurate to appreciate what the
      weather is going to be like an hour into the future based on current
      conditions versus conditions two or three days ago. Recent past
      behavior is the best predictor of future behavior, while it is still true
      that all past behavior is relevant. Mr. Deters described a situation

                                         5
      where he has tried, most recently, to “dot all i's and cross all t's” in
      order to be reinstated as a practicing lawyer, notwithstanding the
      fact that his reinstatement has been rejected. His personality style
      (which admittedly involves some degree of attention and approval
      seeking)[10] and his “bulldog” reputation will continue to be a
      challenge to control, but I don’t see an acute, treatable mental health
      condition as an obstacle. His personality disorder features will be
      obstacles but they are controllable. The bottom line is, he is capable
      of ethical conduct if he chooses that path.

      The Committee’s supplemental hearing was delayed by the onset of the

COVID pandemic and this Court’s orders delaying proceedings. Preliminary to

the supplemental hearing, the Committee issued an Order directing Deters to

supplement and update certain materials, specifically, update his application

for reinstatement by providing current answers, copies of his 2018 and 2019

federal tax returns, the Deters Firm 2018 and 2019 tax returns, an updated

credit report, and updated reports as to how much the Deters Firm has paid

him in 2019 and to-date in 2020. The Committee directed that Bar Counsel

was to receive the documents by April 30, 2020.

      In September 2020, the Committee held the supplemental hearing. The

only witnesses to testify were Dr. Ebben and Deters. Dr. Ebben’s report and

opinion were introduced. Significantly, Dr. Ebben testified, consistent with his

report, that Deters has no underlying mental or cognitive condition that

prevents Deters from making better decisions, but that he has to choose to do

so. Dr. Ebben’s opinion was that past behavior, especially recent past

behavior, is indicative of future behavior.



      10 Dr. Ebben’s testing found Deters’ personality to demonstrate histrionic traits;

and Deters’ medical records noted symptoms of narcissism.

                                           6
      Deters argued that the only relevant issue for the Committee was Dr.

Ebben’s report and, in Deters view, its confirmation that he had no underlying

psychological problems that prevented him from following the rules. Deters

therefore refused to present any of the updates ordered by the Committee.

      The Committee issued its Findings, Conclusions and Recommendations

in December 2020, incorporating its Findings and Conclusions from February

2019. It unanimously recommended Deters not be reinstated. The Board then

undertook review of the record. Following a hearing, it too unanimously

recommended against reinstatement. This matter now returns to us for our

review.

                            II.    Standard of Review

      In Doan v. Ky. Bar Ass’n, 423 S.W.3d 191, 195 (Ky. 2014), we stated that

“[t]he substantive question before this Court . . . is . . . whether [the]

application for reinstatement should be approved.” In answering “this

question, the Court looks at the record developed below and the

recommendations of the Committee and the Board.” Id.

                                   III.   Analysis

      SCR 2.300 governs the reinstatement of persons to practice law, setting

forth the scope and purpose of reinstatement guidelines. SCR 2.300(6)

acknowledges that while normally the KBA bears the burden of proof in

disciplinary cases, in reinstatement cases, that burden is reversed and

imposed on the applicant. Specifically, “the applicant has the burden of

proving by clear and convincing evidence that he/she possesses the requisite

                                          7
character, fitness and moral qualification for re-admission to the practice of

law[.]” Id.; White v. Ky. Bar Ass’n, 989 S.W.2d 573, 576 (Ky. 1999); In re Stump,

272 Ky. 593, 598-99, 114 S.W.2d 1094, 1097 (1938). The rule reiterates this

burden of proof by including it with respect to each of the following

nonexclusive criteria that the Committee is to consider:

       (a)    Whether the applicant has presented clear and convincing
       evidence that he/she has complied with every term of the order of
       suspension or disbarment.

       (b)    Whether the applicant has presented clear and convincing
       evidence that his/her conduct while under suspension shows that
       he/she is worthy of the trust and confidence of the public.

       (c)     Whether the applicant has presented clear and convincing
       evidence that he/she possesses sufficient professional capabilities
       to serve the public as a lawyer.

       (d)    Whether the applicant has presented clear and convincing
       evidence that he/she presently exhibits good moral character.

       (e)     Whether the applicant has presented clear and convincing
       evidence that he/she appreciates the wrongfulness of his/her prior
       misconduct, that he/she has manifest contrition for his/her prior
       professional misconduct, and has rehabilitated himself/herself from
       past derelictions.

       Failure to meet any of these criteria may constitute a sufficient basis
       for denial of a petitioner's application.

Id.   SCR 2.300(7), entitled “Presumptions and Weight of Evidence,” sets out

additional considerations for the Committee:

       A petitioner for reinstatement will be held to a substantially more
       rigorous standard than a first-time applicant for an initial admission
       to the Bar. The prior determination that he/she engaged in
       professional misconduct continues to be evidence against him or her
       and the proof presented must be sufficient to overcome that prior
       adverse judgment.

       Among the considerations to be weighed are:
                                         8
        The nature of the misconduct for which the applicant was
        suspended or disbarred.

        The applicant's conception of the serious nature of his or her act.
        The applicant's sense of wrongdoing.

        The applicant's previous and subsequent conduct and attitude
        toward the courts and the practice, including the element of time
        elapsed since disbarment.

        The applicant's candor in dealing with the Character and Fitness
        Committee.

        The relevant knowledge of witnesses called by the applicant.
Id.

      A. Compliance with the Order of Suspension

        The Committee found repeated instances of Deters acting in a fashion

beyond what it believed permissible for a suspended lawyer. We agree with this

finding.

        Under SCR 3.130(5.7)(b), Deters is prohibited from working at Deters

Law as it is a violation for the firm to employ someone associated with the law

firm at the “time of such member’s suspension.” Deters testified that the law

firm was the same firm following his suspension; he “transferred the firm to his

father, Charles Deters, as “cover.” A non-lawyer office manager/spokesperson/

paralegal/law clerk does not appropriately provide direct oversight of associate

attorneys, negotiate the hiring and firing of attorneys, make compensation

decisions of attorney contract employees, all of which Deters did. Likewise,

conducting monthly meetings with all the plaintiffs in what was referred to as




                                         9
the Durrani litigation,11 wherein Deters presided and presented the information

on the case is prohibited. See SCR 3.130(5.7)(a)(1) (prohibiting “render[ing]

legal consultation or legal advice to any person[]”). The Commentary to this

Rule clearly provides that the suspended lawyer is not to have “communication

with any clients of the employing attorney” or “communications with any

attorneys other than the employing attorney.” Id., cmt. 2.

      Associates presented to courts business cards which indicated they were

employed by “Eric C. Deters and Partners, PSC” during a period of suspension.

This is similarly inappropriate. See SCR 3.130(7.50)(5) (providing “[t]he name

of a lawyer who is suspended by the Supreme Court from the practice of law

may not be used by the law firm in any manner until the lawyer is

reinstated[]”). Deters contacted and met with attorney Eric Kennedy to discuss

serving as co-counsel with the Deters firm in litigation, which is also clearly

beyond the bounds of behavior permitted by SCR 3.130(5.7).

      The Committee expressed concern about the commercials that continued

running on the firm website even after Deters was privately admonished for a

false and misleading advertisement during the pendency of his suspension.

These commercials began in the Fall 2017, while Deters was suspended. Those

commercials, and indeed the website, were not taken down until the first day of

the hearing when Bar Counsel found that a commercial was still on the

website. Numerous postings on Facebook clearly indicated that Deters is



      11 The Durrani litigation were numerous cases the Deters Law Firm had filed

against Abubakar Atiq Durrani, M.D., in Hamilton County, Ohio.

                                        10
licensed, containing no disclaimer that he is not. The postings direct

prospective clients to call Deters 24/7 and he will be sure the caller is taken

care of. These postings give the clear appearance that Deters is a licensed

attorney. See SCR 3.130(7.10) (stating “[a] lawyer shall not make a false,

deceptive or misleading communication about the lawyer or the lawyer's

service. A communication is false or misleading if it contains a material

misrepresentation of fact or law, or omits a fact necessary to make the

statement considered as a whole not materially misleading[]”).

        SCR 3.130(5.7)(a)(4) expressly prohibits a suspended lawyer from

“knowingly appear[ing] as a representative, spokesperson, or salesperson-in

any visual, audible, print, or electronic media of any kind for any law firm or

legal-related entity providing or proposing to provide legal service to the public

or a specific subset of the public at large.” The commentary to the rule states a

suspended lawyer is not to have “any interaction with the public from which it

might reasonably appear that the suspended lawyer is a lawyer in good

standing.” Id., Cmt. 2.

        The record also reveals Deters received inappropriate compensation. An

email from Gary Collier, Deters’ accountant, disclosed the following amounts

paid:

                              2013     $322,928.42
                               2014    $233,622.78
                               2015    $233,580.05
                               2016    $266,190.33
                               2017    $212,771.76


                                        11
Deters and his father, Charles Deters, attempted to justify these payments.

Mr. Deters, in an affidavit, averred: “I pay his bills as his salary at the firm.”

Deters testified that he was paid by interest-free loans from the law firm that

were considered accounts receivable. Deters’ personal tax returns for 2017

show no earned income other than limited rental income.12 The firm’s corporate

tax return did not appear to identify any accounts receivable to Deters.

      Deters’ explanation is unpersuasive. Our predecessor court noted what

it described as a disbarred lawyer’s receipt of “substantial sums as

compensation for his services on several occasions during the period of his

disbarment.” Lester v. Ky. Bar Ass’n, 532 S.W.2d 435, 436 (Ky. 1975). The

court stated “[t]he payments are more nearly commensurate with those

received for legal services than with the token sums generally earned by law

clerks.” Id. We agree with the Committee that this payment arrangement

violated the spirit if not the letter of the Orders of Suspension.

      At the 2020 supplemental hearing, Deters testified, “I’m filthy rich now,

but I went through seven years of betting everything I had.” He bragged of

obtaining $94 million in judgments in the Durrani litigation. As rhetorically

posed by the Committee, “How did this happen? What part of the $94 million

verdicts was distributed, if any, to Deters?” This testimony was in contrast to

his testimony at the earlier hearing that he was broke. As noted by the

Committee, Deters refused to cooperate and provide documentation. We will




      12   The tax return indicated Deters’ occupation as “attorney.”

                                            12
take Deters at his word and note his legal compensation at the level of a high-

end personal injury attorney, and not that of a paralegal or law clerk.

      As with each factor under consideration, Deters bears the burden to

prove by clear and convincing evidence that he has complied with all provisions

of the Order of Suspension. See Wade v. Ky. Bar Ass’n, 605 S.W.3d 329, 331-

32 (Ky. 2020) (reinstatement denied due to failure to comply with terms of

suspension). As to this factor, Deters fails to prove compliance in any respect.

   B. Trust and Confidence of the Public

      The second factor set out in SCR 2.300(6) concerns whether Deters’

conduct while under suspension shows that he is worthy of the trust and

confidence of the public. Our case law, in part, considers the applicant’s

candor towards the Committee in evaluating his truthfulness. Burns v. Ky. Bar

Ass’n, 318 S.W.3d 591, 595 (Ky. 2010); see In re Cohen, 706 S.W.2d 832, 834–

35 (Ky. 1986) (stating “[i]n a reinstatement proceeding it is important that the

applicant be completely candid with the reviewing authorities at all times[]”).

We also consider the nature of Deters’ prior violations.

      Deters did not fully disclose several items requested in the Application

for Reinstatement. His credit report disclosed a federal lien for unpaid income

taxes in excess of $118,000. While he answered “yes” to whether he had any

outstanding liens, he left blank the space in which to fully explain his yes

answer. To a subsequent question as to whether he had failed to pay any

federal or state personal or business taxes, he answered “no.”




                                       13
      To the question, “Have you ever been charged with fraud, deceit,

misrepresentation, forgery, or other acts of dishonesty in any civil, criminal,

administrative or other proceeding?”, Deters answered “no.” This answer was

obviously untruthful in that at least two of Deters’ prior suspensions had

resulted from multiple misrepresentations. Deters, 406 S.W.3d at 820-21;

Deters, 360 S.W.3d at 230-32. In addition, Deters was sued by his professional

liability insurance carrier for cancelation of its policy due to his

misrepresenting on its application that he had never been subjected to

disciplinary actions. See Evanston Ins. Co. v. Eric C. Deters & Partners, P.S.C.,

2:14-CV-00093 (E.D. Ky. Jan. 28, 2015) (policy declared void ab initio).

      The Application requested Deters disclose all litigation in which he had

been involved. In addition to the failure to disclose the insurance matter,

Deters failed to disclose a number of other matters as pointed out by Bar

Counsel and adopted by the Committee in its initial Findings: Acton v. Deters,

1:2013-CV-00253 (S.D. Ohio) (an action claiming legal malpractice); N. Ky.

Props. v. Deters Law Firm, Docket No. 15-CI-18 (Kenton Circ. Ct. 2015)

(pending as of Jan. 19, 2019); and multiple cases of litigation against the

Kentucky Bar Association other than in disciplinary cases. Among these cases

is Deters v. Ky. Bar Ass’n, 130 F. Supp. 3d 1038 (E.D. Ky. 2015), aff’d 646 Fed.

App’x 468 (6th Cir. 2016) (both the district court and the circuit court opinions

cite many of Deters’ lawsuits against the KBA).

      After remand from this Court in 2020, the Committee, in preparation

with our mandate that it “conduct a new hearing on all issues relevant to

                                         14
Deters’ application for reinstatement,” issued an Order that Deters update his

application for reinstatement by providing current answers, copies of his 2018

and 2019 federal tax returns, the Deters Firm’s 2018 and 2019 tax returns, an

updated credit report, and updated reports as to how much the Deters Firm

has paid him in 2019 and to-date in 2020. As previously noted, Deters failed

to comply. He said counsel had not given the Order to him, but he also

testified that he would produce nothing further, based on his belief that the

only issue was Dr. Ebben’s report.

      Deters’ view is erroneous. Had we intended that the only issue at this

new hearing was Deters’ mental ability to follow the rules, we would have so

stated. We did not. Our Order clearly and unambiguously provides that the

Committee is to conduct a new hearing on all issues relevant to Deters’

application.” (Emphasis added.) Deters failure to comply with the Committee’s

simple Order reflects poorly on his ability to be candid with the Committee.

      We also note that Deters’ misleading commercials and social media posts

which can only be considered as representing that he is licensed to practice law

and in good standing are strikes against his reinstatement.

      Deters bears the burden to prove by clear and convincing evidence that

his conduct while under suspension shows that he is worthy of the trust and

confidence of the public. He has failed to meet his burden on this factor. See

Hubbard v. Ky. Bar Ass’n, 66 S.W.3d 684, 692 (Ky. 2001) (citing Cohen, 706

S.W.2d at 834) (stating “reinstatement is not warranted where an applicant has

not been completely candid with the reviewing authority at all times[]”). While

                                       15
our conclusion as to Deters’ failure to be candid with the Committee dictates

that his application must be denied, we will discuss two additional factors:

professional capabilities and appreciation of wrongness of past conduct.

   C. Possessing Sufficient Professional Capabilities

      The third factor to be considered in whether to grant reinstatement is

whether Deters possesses sufficient professional capabilities to serve the public

as a lawyer. The Committee noted that Deters had satisfied his CLE13

requirements at the time of reapplication; it, however, noted that possession of

sufficient capabilities to serve the public as a lawyer encompasses more than

minimum CLE compliance. We agree with the Committee that professional

capabilities involve honesty, truthfulness, candor to courts and administrative

bodies, honor, professionalism, and integrity.14      In fewer words, the ability

and willingness to comply with our rules of practice and our ethical rules.

      The record, and as found by the Committee, discloses that Deters was

less than fully candid with the Committee in his disclosures and at times

inconsistent. The Committee expressed lack of confidence that, if reinstated,

Deters would be candid with the courts. Multiple witnesses stated Deters

cannot comply with rules and does not believe that rules are meant to apply to




      13   Continuing Legal Education.
       14 While these characteristics also are pertinent as to whether an applicant

possesses good moral character, we choose to discuss them in the context of
professional capabilities. Deters’ Brief to this court emphasizes his lack of criminal
record, embezzlement, or addictive behaviors. Those factors are certainly part of good
moral character, but in the context of an attorney’s reinstatement, honesty,
truthfulness, candor, honor, professionalism and integrity are also important.

                                          16
him. His conduct and attitude in correspondence with attorneys and judges, in

Facebook videos, in pleadings and in press conferences do not evidence

professionalism, respect for the law, the bar or for the courts in any manner.

      The psychological evaluation by Dr. Ebben is pertinent here. Our remit

was for an evaluation as to whether “Deters possesses the ability to comply

with our ethical rules.” On this issue, Dr. Ebben was clear. Deters possess the

capacity to follow the rules, but then stated that the issue is his willingness,

and in that regard past behavior, and more pertinently recent past behavior is

most indicative.

      While Deters claims that he will “be a Boy Scout” if he is reinstated, we

are unable to ignore Deters recent behavior. In two separate federal lawsuits,

he sued a Hamilton County, Ohio, circuit judge, Deters v. Schweikert, No. 1:19-

cv-0024, 2019 WL 2290650 (S.D. Ohio May 6, 2019), as well as one of the

witnesses against him in this proceeding, Mark Hammer. Deters v. Hammer,

No. 1:20-CV-00362, 2021 WL 664011 (S.D. Ohio Feb. 19, 2021). Deters filed

these actions even though both defendants have absolute immunity.

Schweikert, 2019 WL 2290650, at *3-*7; Hammer, 2021 WL 664011, at *4-*6.

The suit against Judge Schweikert was dismissed on a motion for judgment on

the pleadings, and the court issued a show cause order directing Deters to

show why a monetary sanction should not issue due to “inclusion of patently

frivolous claims and arguments in clear violation of [Fed. R. Civ. P.] 11[.]”

Schweikert, 2019 WL 2289150, at *8.




                                        17
      Deters’ run-in with Judge Schweikert arose from the Durrani litigation in

Hamilton County, Ohio. In an effort to obtain jury pools untainted by pre-trial

publicity, Judge Schweikert imposed a “gag order” on the parties and counsel.

In re Deters, No. C-1905516, 2020 WL 3526768 ¶ 3 (Ohio Ct. App. June 30,

2020), appeal not allowed, 160 Ohio St. 3d 1496, 159 N.E.3d 281 (Ohio Dec.

20, 2020). In defiance of that order, Deters called for a press conference on the

Hamilton County Courthouse steps. Id. at ¶ 5. As a result, he was jailed for

contempt. Id. ¶ 6. He was released from jail after serving seven of fifteen days,

but the Ohio Court of Appeals upheld the contempt judgment and the Ohio

Supreme Court let that decision stand by declining jurisdiction. 160 Ohio St.

3d 1496, 159 N.E.3d 281.

      These recent actions demonstrate a complete lack of professional

capability, as do his emails to Elizabeth Feamster, former Executive Director of

the Kentucky Office of Bar Admissions. When Ms. Feamster was attempting to

schedule hearings in this matter, Deters accused her of being a “liar” and then

demanded his reinstatement. This, even though under the structure of the

reinstatement rule, Ms. Feamster did not have the ability to grant Deters’

demand.

      Pertinently, in his Exceptions to the Committee’s Recommendation filed

December 10, 2020, Deters resumed his attack on the KBA, the Committee and

Bar Counsel, and claimed he had offered “overwhelming proof in the record for

[his] reinstatement.” He concluded, with the following:




                                       18
                                 CONCLUSION
            Susan Lawson and the rest of the Committee, Ms. Browne
      and Ms. Herrick are jokes of human excrement who [sic] I refuse to
      allow to sit in judgment of me. They can all go straight to hell.
      They couldn’t do what I do for a day. Yet, they judge me? They
      may judge me because of their positions, but they can’t stop me
      from what I do, will continue to do and what I say publicly about
      them. I have EVERY right to be pissed off and EVERY right to
      speak out.

This filing speaks volumes of Deters’ inappropriate “no holds barred approach”

to law practice.

      Deters’ actions indicate a lack of respect for the profession, the courts,

lawyers, and other participants. The record discloses a notorious propensity to

file malicious or frivolous lawsuits. In fact, Federal Magistrate Judge Bowman,

of the Southern District of Ohio, in her recommendation for dismissing Deters’

defamation complaint against Hammer, noted as much in a recent opinion

discussing Deters’ filing of malicious or frivolous litigation. Hammer, 1:20-cv-

00362-DRC-SKB, 2021 WL 664011, slip op. at 12-15. Magistrate Judge

Bowman wrote that Deters “is skating on thin ice. [Deters] has filed suit

against defendants who enjoy absolute immunity on multiple occasions,

including this case, and either fails to understand or willingly disregards

that clear legal doctrine.” Id. at 15 (emphasis added).

      In this instance, we agree with Deters’ argument that we should adhere

to Dr. Ebben’s opinion. We do. Deters possesses the ability to follow the rules,

he simply chooses not to. His activities while licensed demonstrate that, as do

his more recent activities during his period of suspension and in the last two

years. See Futrell v. Ky. Bar Ass’n, 189 S.W.3d 541, 549 (Ky. 2006) (stating

                                        19
“the reinstatement inquiry involves looking into an applicant's ‘conception of

the serious nature of his act and his previous and, what is of more importance,

his subsequent conduct and attitude toward the courts and the practice[]’”).

   D. Appreciation of Wrongfulness of Prior Misconduct, Manifest
      Contrition for Prior Professional Misconduct, and Rehabilitation
      from Past Derelictions

      The previous sections of this Opinion clearly set forth that Deters has NO

appreciation of the wrongfulness of his prior misconduct, possesses NO

contrition for that misconduct, and has NOT rehabilitated himself from past

derelictions. See Futrell, 189 S.W.3d at 549 (noting applicant did not admit

serious nature of unethical conduct, minimized its nature, and blamed other

person and entities for his behavior); Skaggs v. Ky. Bar Ass’n, 954 S.W.2d 311,

314 (Ky. 1997) (noting applicant had little regret for conduct leading to

suspension and failed to realize his problems are the logical consequence of his

actions). Like Futrell and Skaggs, Deters fails to accept the fact of his

wrongdoing or to manifest a sense of wrongdoing.

                               IV.    Conclusion

      Deters’ lack of self-awareness is utterly amazing. Deters fails completely

to make any attempt to fit his application for reinstatement within the

framework required by SCR 2.300(6). Throughout the record, Deters alleges

the KBA, and perhaps we, have different rules for him, or that we want all

attorneys to be passively the same. We reject any such claim or insinuation.

Everyone knows aggressive lawyers who zealously advocate for their clients.

Not only is this permitted, but as stated in the Preamble to our Rules of

                                        20
Professional Conduct, we expect a lawyer as advocate to “zealously assert the

client’s position under the rules of the adversary system.” SCR 3.130 pmbl. III

(emphasis added). What Deters fails to understand is that the adversary

system, and our profession, is governed by rules. As we understand Deters’

concept of the practice of law, no Rules of Professional Responsibility, no

statute, no case law bind him. Deters’ practice of law is not governed by

constitution, rule of law or procedure. It is anarchy. To paraphrase from an

earlier opinion, “[Deters] seems as indifferent to his duties and responsibilities

in his own case as he was in that of his client. Citizens and, in particular,

attorneys are not permitted to pick and choose which laws they wish to obey.”

Skaggs, 954 S.W.2d at 314.

                                     ORDER

Based on the foregoing, we enter the following Order:

   1. The Application of Eric Charles Deters, KBA Member No. 81812, for

      Reinstatement is DENIED.

   2. Deters shall cease any and all activities relating to the practice of law,

      howsoever designated, including, but not limited to paralegal, consultant

      or spokesperson for the Deters Law Firm or any other entity.

   3. Deters shall cease any and all advertising relating to the practice of law

      in any media whatsoever, including, but not limited to television, radio,

      print, direct mail, internet or social media.




                                        21
   4. The cost of this proceeding as certified by the Kentucky Bar Association,

      $6,631.76, shall be paid by Deters to the Kentucky Bar Association

      within thirty (30) days of the entry of this Order.

      All sitting. Minton, C.J.; Conley, Hughes, Lambert, Nickell and

VanMeter, JJ., concur. Keller, J., concurs in result only without separate

opinion.

      ENTERED DATE: June 17, 2021.




                                      __________________________________
                                      CHIEF JUSTICE




                                        22